DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International
Application No. PCT/KR2018/000216 filed 1/5/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.
§119(a)-(d) by Application No. 10-2017-0001870 filed 1/5/2017, which papers have been
placed of record in the file.
Claims 1, 4-9 are pending.



Claim Rejections - 35 USC § 103

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2014/0148537) in view of Hirukawa et al. (US 2010/0297053) as evidenced by the SciFinder Datasheet for zirconium phosphate. 
While the SciFinder Datasheet for zirconium phosphate does not antedate the filing date of the instant application, references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
	Regarding claim 1: Suzuki is directed to a polyurethane tread with excellent antibacterial and deodorant properties (equivalent to a deodorant spandex) comprising an inorganic deodorant including a zirconium phosphate. As evidenced by the SciFinder datasheet, zirconium phosphate is also known as ZrP2O7. The metallic phosphates are used in an amount of 0.5-10 wt% with respect to a solid content of a deodorant spandex 
Suzuki doesn’t specifically mention a wet dispersant in an amount of 1-17 wt% with respect to the inorganic deodorant. 
	Hirukawa is directed to a deodorant comprising an inorganic powder oxides. A dispersant is added in an amount of 1-10 parts by weight relative to 100 parts inorganic powder ([0085] Hirukawa). One skilled in the art would have been motivated to have selected 1-10 parts by weight relative to 100 parts inorganic powder in Suzuki to prevent reaggregation and to improve dispersibility ([0085] Hirukawa). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a dispersant is added in an amount of 1-10 parts by weight relative to 100 parts inorganic powder. 
Regarding claim 4: Suitable dispersants include DISPERBKYK 110, 180 ([0086] Hirukawa). DISPERSBYK 180 is used in Example 80 ([0268] Hirukawa), which comprises Deodorant A comprising aluminum silicate composite ([0140]-[0141] Hirukawa). BYK-110 is used in Example 167 ([0375] Hirukawa). 



Response to Arguments

Applicant's arguments filed 1/7/2022 (herein “Remarks”) have been fully considered and is persuasive. However, new grounds of rejection have been recast above. 

Applicant argues (p. 4 Remarks) the unexpected feature of claim 1 results in increased deodorization rate and enhanced dispersability. See [0026]-[0029], [0070] and Table 1. The specific range and inorganic deodorant enables deodorant performance to pass the accepted standard while showing improved dispersability. Hirukawa disregards the relative effective range of dispersant based on the range of amount of inorganic deodorant relative to the solid content of the spandex yarn. In this regard, the office action appears to rely on hindsight reconstruction of the claimed invention. 
This rejection has been recast above in light of the amendments of claim 1. With respect to unexpected results, the burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, any wet dispersant is recited in claim 1, 
	With respect to impermissible hindsight, this argument is not found persuasive since case law holds “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145 (X)(A). In the instant case, the present office action takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, and therefore impermissible hindsight is not required to arrive at the present invention.
	With regards to the amounts Example 1 comprises 3 wt% zirconium phosphate NS-10 “B1” with respect to the solid content of a deodorant spandex yarn ([0106]-[0108] Suzuki). Further, Hirukawa discloses the dispersant is added in an amount of 1-10 parts by weight relative to 100 parts inorganic powder ([0085] Hirukawa). These amounts reasonably arrive at the claimed amounts recited in claim 1, and there is no 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764